Title: From James Madison to George Nicholas, 18 November 1793
From: Madison, James
To: Nicholas, George


Dear Sir
Orange Novr. 18. 1793.
Mr. Toulmin will either hand you this, or see you in consequence of it. He is lately from England, and very warmly recommended to me by Mr. Maury our Consul at Liverpool as meriting particular attention. His primary object in visiting Kentucky is to procure a knowledge of the Country for the information of his friends in England who have an eye to America as a more eligible portion of the Earth than their native spot is at present. His next object is of a more personal nature. His partiality to our Country makes him anxious to settle in it: and as he is not likely to find a Religious Society with which he could connect himself as a Minister professing the Unitarian System taught by Priestly & others, he wishes to see if there be any prospect of his establishing himself as an instructor of youth in classical knowledge and other branches of liberal education; for which he is probably well qualified. Any friendly offices you may find it convenient to render him will be of much service to him in his plans, and will moreover be acknowledged by Dear Sir Your mo: Obedt. hble servt.
Js. Madison Jr.
